    Case: 1:17-md-02804-DAP Doc #: 3167 Filed: 02/12/20 1 of 4. PageID #: 489238



                               UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


IN RE NATIONAL PRESCRIPTION                             MDL No. 2804
OPIATE LITIGATION
                                                        Case No. 17-md-2804
This document relates to:
                                                        Judge Dan Aaron Polster
Track One-B Cases




                   PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO STRIKE OR SEVER
                        PHARMACY DEFENDANTS’ THIRD PARTY COMPLAINT

          The Pharmacy Defendants’ Opposition does not alter the conclusion that their Third-Party

 Doe Complaints should be struck, or at least severed and deferred. Fed. R. Civ. P. 14(a)(4).

          Plaintiffs need not restate the timeliness grounds previously set out in their Motion. But, even

 assuming, arguendo, that the Pharmacy Defendants timely asserted their putative third-party claims, the

 claims still can and should be severed and deferred, pursuant to this Court’s discretionary authority.

 Fed. R. Civ. P. 14(a)(4). The Trane decision relied on by Pharmacy Defendants is inapposite. In Trane,

 the defendant sought to add nine additional parties, these limited parties were known, and “no

 discovery” had yet occurred in the case besides a limited number of depositions. In contrast here,

 Pharmacy Defendants seek to add as many as 1,000 third-party defendants, the putative new parties

 are “Doe” defendants, and discovery among the existing parties is well advanced. Oklahoma ex rel.

 Edmondson v. Tyson Foods, Inc., 237 F.R.D. 679, 681 (N.D. Okla. 2006) (Judicial economy warranted

 severance and stay of the third-party claims where action was originally brought by two plaintiffs

 against 14 defendants, while defendants named over 160 third-party defendants and 150 “Doe”
  Case: 1:17-md-02804-DAP Doc #: 3167 Filed: 02/12/20 2 of 4. PageID #: 489239



defendants including new categories of defendants, and ultimate potential third-party defendants

could number in the thousands).

         Pharmacy Defendants’ attempts to recast Plaintiffs’ claims are not well taken. Plaintiffs’ theory

of the case is set out in Plaintiffs’ Position Statement Regarding Plaintiffs’ CT1B Claims (dkt. # 3158),

which Plaintiffs incorporate by reference here. Pharmacy Defendants failed to protect against

diversion in both their wholesale distribution and their retail dispensing of dangerous, addictive opioid

prescription drugs, failing to utilize the wealth of data that raised suspicions or “red flags” suggestive

of diversion, and shipping and dispensing without resolving such suspicious or red flags. Pharmacy

Defendants failed to design, implement, or follow policies that would have identified suspicious orders

or red-flag prescriptions, and shipped suspicious orders and filled red-flag prescriptions without

engaging in the due diligence necessary to determine that diversion was unlikely or that the

prescriptions were legitimate. An examination of whether individual physicians should be held

secondarily liable to these Pharmacy Defendants for causes of action not currently before this Court

is not necessary or relevant to the claims currently before this Court, and injection of as many as 1,000

new parties who would also be entitled to take their own discovery would only interpose unnecessary

delay and undue complication.

         Accordingly, should the Court permit the third-party claims to survive at this time, those

claims should be severed and deferred so as not to prejudice the streamlined Track 1-B bellwether

trial setting.

                                             CONCLUSION

         For the reasons set forth above and in Plaintiffs Motion, this Court should strike the Pharmacy

Defendants’ Third-Party Complaints, or, in the alternative, sever and defer the third-party claims.




                                                        2
 Case: 1:17-md-02804-DAP Doc #: 3167 Filed: 02/12/20 3 of 4. PageID #: 489240



Dated: February 12, 2020                  Respectfully submitted,

                                          /s/Paul J. Hanly, Jr.
                                          Paul J. Hanly, Jr.
                                          SIMMONS HANLY CONROY
                                          112 Madison Avenue, 7th Floor
                                          New York, NY 10016
                                          (212) 784-6400
                                          (212) 213-5949 (fax)
                                          phanly@simmonsfirm.com

                                          Joseph F. Rice
                                          MOTLEY RICE
                                          28 Bridgeside Blvd.
                                          Mt. Pleasant, SC 29464
                                          (843) 216-9000
                                          (843) 216-9290 (Fax)
                                          jrice@motleyrice.com

                                          Paul T. Farrell, Jr., Esq.
                                          FARRELL LAW
                                          422 Ninth Street
                                          Huntington, WV 25701
                                          (304) 654-8281
                                          paul@farrell.law

                                          Plaintiffs’ Co-Lead Counsel

                                          W. Mark Lanier
                                          LANIER LAW FIRM
                                          10940 W. Sam Houston Pkwy N., Ste 100
                                          Houston, TX 77064
                                          (713) 659-5200
                                          (713) 659-2204 (Fax)
                                          wml@lanierlawfirm.com

                                          Trial Counsel

                                          /s/Peter H. Weinberger
                                          Peter H. Weinberger (0022076)
                                          SPANGENBERG SHIBLEY & LIBER
                                          1001 Lakeside Avenue East, Suite 1700
                                          Cleveland, OH 44114
                                          (216) 696-3232
                                          (216) 696-3924 (Fax)
                                          pweinberger@spanglaw.com

                                          Plaintiffs’ Liaison Counsel

                                         3
  Case: 1:17-md-02804-DAP Doc #: 3167 Filed: 02/12/20 4 of 4. PageID #: 489241



                                                        Hunter J. Shkolnik
                                                        NAPOLI SHKOLNIK
                                                        360 Lexington Ave., 11th Floor
                                                        New York, NY 10017
                                                        (212) 397-1000
                                                        (646) 843-7603 (Fax)
                                                        hunter@napolilaw.com

                                                        Counsel for Plaintiff Cuyahoga County, Ohio

                                                        Linda Singer
                                                        MOTLEY RICE LLC
                                                        401 9th St. NW, Suite 1001
                                                        Washington, DC 20004
                                                        (202) 386-9626 x5626
                                                        (202) 386-9622 (Fax)
                                                        lsinger@motleyrice.com

                                                        Counsel for Plaintiff Summit County, Ohio


                                      CERTIFICATE OF SERVICE

               I hereby certify that on February 12, 2020, I electronically filed the foregoing with the
Clerk of Court by using the CM/ECF system. Copies will be served upon counsel of record by, and
may be obtained through, the Court CM/ECF system.

                                                           /s/Peter H. Weinberger
                                                           Peter H. Weinberger




                                                       4
